Appeal from an order granting a motion to consolidate an action brought by four plaintiffs (Beckman) in the Supreme Court with an action brought in the Municipal Court by one Michlik against two of these Beckmans. These actions all grew out of a collision of two automobiles. Order modified by providing that Michlik shall have the right to open and close to the jury, as plaintiff in the consolidated action, and, as so modified, affirmed, without costs. Hagarty, Carswell, Johnston, Taylor and Close, JJ., concur.